Citation Nr: 1001077	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD), to 
include as due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to 
include as due to asbestos exposure and/or as secondary to 
COPD.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from July 1951 to June 1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An August 2009 supplemental statement of the 
case decision denied secondary service connection for sleep 
apnea.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the Veteran's current, chronic lung 
disability, to include COPD, is causally related to his 
active service, to include exposure to asbestos.

2.  The competent clinical evidence of record does not 
demonstrate that the Veteran's current sleep apnea is 
causally related to the Veteran's active service, to include 
exposure to asbestos, nor caused or chronically aggravated by 
a service-connected disability.


CONCLUSIONS OF LAW

1.  A lung disability, to include COPD, including as due to 
asbestos exposure, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Sleep apnea, to include as due to asbestos exposure, was 
not incurred in, or aggravated by, active service, nor is 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued letters to the appellant in May 2008 and July 
2009 that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of a benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.   

The record reflects that the Veteran was afforded VA 
examinations and opinions in July 2008, August 2008, and 
December 2008.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate for the issues decided on the merits herein, as they 
were based on a review of the Veteran's claims file, 
treatment records, and a physical examination, and the 
examiner provided rationale for the opinions provided.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal decided on the merits herein has been 
met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to, the result of, or aggravated by, 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

Legal Analysis

1.  COPD

The Veteran asserts that service connection is warranted for 
a lung disability.  The record demonstrates that the Veteran 
has been diagnosed with chronic obstructive pulmonary disease 
(COPD).  However, the Veteran's contemporaneous service 
treatment records do not establish that he ever complained 
of, or sought treatment for a chronic lung disability in 
service.  Significantly, the Veteran's July 1951 entrance 
examination shows that the Veteran reported a history of 
whooping cough, but denied a history of asthma, shortness of 
breath, pain or pressure, in his chest, or a chronic cough.  
Likewise, the examiner from such examination reported that 
the Veteran's respiratory system was normal and that the 
Veteran had a negative chest x-ray.  Similarly, the examiner 
from the Veteran's June 1954 separation examination reported 
that the Veteran's lung and chest were normal and that a 
chest x-ray was negative.  

Nevertheless, the Veteran does not contend that he had an in-
service lung disability.  Rather, he asserts that he has a 
current lung disability that is related to asbestos exposure 
while in service.  According to the Veteran, he was exposed 
to asbestos while working in dry dock at a Navy base in 
Okinawa, Japan.  See January 2009 VA Form 9.  However, the 
record does not demonstrate that he was ever stationed at a 
naval base in Okinawa, Japan.  Nonetheless, the Veteran's 
service personnel records show that between 1952 and 1953 he 
was stationed at the Naval Ship Repair Facility in Guam.  
Such records also show that while in the Navy the Veteran's 
primary job classification was that of a yeoman.  Therefore, 
based on the aforementioned evidence, it cannot be ruled out 
that the Veteran was exposed to asbestos while serving in the 
Navy.  Accordingly, in resolving all benefit of doubt in the 
Veteran's favor, the Board finds that the Veteran was exposed 
to asbestos in service, as such is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).

However, although it has been found that the Veteran was 
exposed to asbestos in service, the clinical evidence of 
record does not demonstrate that the Veteran has an asbestos-
related lung disease.  In this regard, the record 
demonstrates that in an August 2008 addendum to the July 2008 
respiratory VA examination report, the examiner, after an 
examination of the Veteran which included chest x-rays and 
pulmonary functioning testing, diagnosed the Veteran with 
COPD and indicated that the Veteran's chest x-ray did not 
show any pleural plaques, which were "diagnostic imaging for 
the diagnosis of asbestosis."   She also indicated that 
"without any plaques seen, the Veteran does not have 
asbestosis."  In a December 2008 addendum to the July 2008 
and August 2008 VA opinions, the examiner clarified the chest 
x-ray findings reported on the Veteran's July 2008 VA 
examination report.  According to the examiner:

OMA VA impression on x-ray did not 
include any pleural plaques on the 
impression that was of any significance 
for asbestosis on the xray report.  The 
body of the report stated that "There is 
also a calcified pleural plaque along the 
right hemidiaphragm.  This may be from 
old hemo or pyothorax."  Per radiology, 
they believe the cause is above and not 
asbestosis as the causative factor.  This 
plaques does not cause any breathing 
disability to his lungs.  Xray reports 
finding of "Mild flattening of the 
hemidiaphragms consistent with someair 
trapping" and the PFT report are 
consistent solely due to his current COPD 
which is causing his current respiratory 
conditions, issues and complaints.

Further, the record does not demonstrate that the Veteran's 
COPD is due to in-service asbestos exposure.  In this regard, 
in an August 2008 addendum to the Veteran's July 2008 VA 
examination report, the examiner opined that the Veteran's 
current COPD is:

Less likely than not due to any possible 
asbestos exposure as the Veteran does NOT 
have asbestosis. ... Without asbestosis, 
there is no correlation between his COPD 
and any possible asbestos exposure.  
Additionally, according to 
healthline.com, the leading cause of COPD 
is actually from smoking.  As seen above, 
the Veteran's COPD condition is less 
likely than not due to any asbestos 
exposure, but more likely due to a long 
history of smoking.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the Veteran's current lung disability is 
not related to in-service asbestos exposure.

In conclusion, although the evidence of record demonstrates 
that the Veteran may have current pulmonary findings, 
including a calcified pleural plaque and obstructive 
pulmonary disease, the Board finds that there is no evidence 
that such manifestations are related to service, to include 
asbestos exposure.  Due consideration has been given to the 
Veteran's statements that he has a lung disability that is 
due to asbestos exposure.  However, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he was exposed to asbestos in service and that he now 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record, including the August 2008 and December 
2008 medical opinions, is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran's lung disability, to include 
COPD, is related to any incident of his active military 
service, to include asbestos exposure. The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a lung disability, to include COPD, to include 
as due to asbestos exposure, and the claim must be denied.

2.  Sleep Apnea

The Veteran asserts that service connection is warranted for 
sleep apnea.  The record demonstrates that the Veteran has 
been diagnosed with, and treated for, sleep apnea since 1999.  
However, the Veteran's contemporaneous service treatment 
records do not establish that he ever complained of, or 
sought treatment for sleep apnea.  Nevertheless, the Veteran 
does not contend that his sleep apnea began in service.  
Rather, he asserts that such disability is related to 
asbestos exposure and/or his current COPD.

With respect to whether his sleep apnea is due to in-service 
asbestos exposure, as noted above, the Board has found that 
the Veteran was exposed to asbestos in service.  However, the 
clinical evidence of record does not demonstrate that the 
Veteran's sleep apnea is due to asbestos exposure.  In this 
regard, in July 2008, a VA examiner after an examination of 
the Veteran and a review of his claims file, opined that:

The Veteran's current sleep apnea is less 
likely than not related to the military 
service or due to asbestos exposure.  
Reasoning is that he was diagnosed with 
obstructive sleep apnea.  According to 
the National Institutes of Health, there 
are certain risk factors to predispose 
others to sleep apnea conditions. "Older 
obese men seem to be at higher risk, 
though as many as 40% of people with 
obstructive sleep apnea are not obese.  
Nasal obstruction, a large tongue, a 
narrow airway and certain shapes of the 
palate and jaw seem also to increase the 
risk.  A large neck or collar size is 
strongly associated with obstructive 
sleep apnea.  Ingestion of alcohol or 
sedative before sleep may predispose to 
episodes of apnea."  Hence, he is a 
short and stocky individual with a narrow 
palate and BMI of 39.9.  The individual 
also has a history of CHF and COPD from 
prior smoking which is seen on xray and 
PFT's.  Due to all the above reasoning, 
his obesity, stocky stature, narrow 
palate, COPD, prior smoking and CHF are 
more likely the factors that contribute 
to his sleep apnea conditions and not any 
exposure or any aggrevation from any 
asbestos exposure as there are currently 
no pleural plaques seen on his recent 
chest xray.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the Veteran's current sleep apnea is not 
related to in-service asbestos exposure.  

The Board also acknowledges the Veteran's contentions that 
his current sleep apnea is related to his COPD.  In order to 
establish entitlement to service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As noted above, the July 2008 examiner opined that the 
Veteran's COPD contributed to his sleep apnea.  However, as 
also discussed above, service connection has not been 
established for the Veteran's COPD.  Therefore, the Board 
finds that the Veteran is not entitled to a grant of service 
connection on a secondary basis for sleep apnea.

In conclusion, despite the Veteran's assertions as to the 
etiology of his sleep apnea disorder, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he was exposed to asbestos in service and that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The negative evidence of 
record, including the July 2008 VA examination opinion, is of 
greater probative value than the Veteran's statements in 
support of his claim.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for sleep apnea, 
to include as due to asbestos exposure and/or as secondary to 
COPD, and the claim must be denied.


	

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lung disability, to 
include COPD, to include as due to asbestos exposure, is 
denied.
 
Entitlement to service connection for sleep apnea, to include 
as due to asbestos exposure and/or as secondary to COPD, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


